Citation Nr: 0413611	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial rating in excess of 10 
percent for service-connected residuals of a right thumb 
disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
January 2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in New 
Orleans, Louisiana, which in pertinent part, granted service 
connection and assigned a noncompensable rating for residuals 
of a right thumb disorder, effective February 1, 2001.  In a 
June 2003 decision, the RO increased the veteran's disability 
rating for residuals of a right thumb disorder to 10 percent, 
effective February 1, 2001.  In the course of this appeal, 
the veteran's file was transferred to the Columbia, South 
Carolina, RO.

In May 2003, the RO received a facsimile transmission from 
the veteran, which noted that he wanted to withdraw from 
appellate status, the issues of entitlement to a higher 
initial rating for residuals of a back disorder and 
entitlement to a higher initial rating for residuals of an 
inguinal hernia.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
a medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The RO has rated the veteran's right thumb disability as 10 
percent disabling under Diagnostic Code (DC) 5224 and 5228.  
Under DC 5224 a 10 percent evaluation is warranted where 
there is favorable ankylosis of the thumb and a 20 percent 
evaluation where there is unfavorable ankylosis of the thumb.  
Favorable ankylosis is found where there is limited motion 
permitting flexion of the tip of the finger to within 2 
inches of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch is not considered disabling.  
Unfavorable ankylosis is when limited motion such that 
flexion cannot be performed to within 2 inches of the 
transverse fold of the palm.  38 C.F.R. § 4.71a (2003).

The provisions for rating disabilities of individual fingers 
were amended on July 26, 2002 and made effective August 26, 
2002.  67 Fed. Reg. 48784-48787 (July 26, 2002)(to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 
5228).  The amended provisions add a note after DC 5224 to 
the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a (2003) (effective 
August 26, 2002).  The amendments also added DC 5228, which 
provides criteria for evaluating limitation of motion in the 
thumb.  Under this diagnostic code, a 10 percent rating is 
assigned where there is a gap of 1 to 2 inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, and a 20 percent rating is assigned where 
that gap is more than two inches.  38 C.F.R. § 4.71a, DC 5228 
(2003)

In this case, the veteran's right thumb disability was 
examined for compensation purposes in December 2001, prior to 
the change in regulation.  The examination failed to indicate 
the measurement concerning the gap between the thumb and 
fingers, which, if greater than 2 inches, would warrant a 20 
percent evaluation under DC 5228.  Further, under the revised 
regulation of DC 5224, consideration must be given as to 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to determine the current severity of the veteran's service-
connected residuals of a right thumb disorder. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his right thumb 
disorder from 2000 to the present.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3. The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his right thumb 
disorder.  All indicated tests, X-rays 
and studies are to be performed.  Prior 
to the examinations, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  The examiner is 
requested to report whether the veteran 
is able to bring his right thumb to 
within 2 inches of the transverse fold 
of the palm.  The examiner should also 
report whether the gap between the 
thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, 
is greater than 2 inches.  The examiner 
should discuss whether the service-
connected thumb disability results in 
limitation of motion of other digits 
and the examiner should indicate how 
the veteran's right thumb disability 
interferes with his overall right hand 
function.  A complete rationale should 
be given for all opinions and 
conclusions expressed.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




